Case 1:19-cr-20296-BB Document 15 Entered on FLSD Docket 05/21/2019 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                                   CASE NO.: 19-cr-20296



  UNITED STATES OF AMERICA                     :

  v.                                           :             NOTICE OF PERMANENT
                                                                 APPEARANCE
  RICHARD KUKLINSKI,                           :

         Defendant.                            /


         COMES NOW David M. Trontz, and files this appearance as counsel for the above named
 defendant. Counsel agrees to represent the defendant for all proceedings arising out of the
 transaction with which the defendant is presently charged in the United States District Court in and
 for the Southern District of Florida.

        Counsel hereby states that this appearance is unconditional and in conformity with the
 requirements of Local General Rule 16 and the Special Rules Governing the Admission and Practice
 of Attorneys.

         Counsel acknowledges responsibility to advise the defendant of the right of appeal, to file
 a timely notice of appeal if requested to do so by the defendant.


        DATED:           May 21, 2019

                                                        DONET, MCMILLAN & TRONTZ, P.A.
                                                        ATTORNEYS FOR DEFENDANT



                                                    By: /s/ David M. Trontz
                                                       DAVID M. TRONTZ, ESQ.
                                                       FLORIDA BAR NO.: 948111



                 DONET, MCMILLAN & TRONTZ, P.A., ATTORNEYS AT LAW
   SUITE 406, CONTINENTAL PLAZA,3250 MARY STREET, COCONUT GROVE, FLORIDA 33133-5232
            •PHONE 305-444-0030• FAX 305-444-0039 • INTERNET: WWW.DMT-LAW.COM
